Title: To James Madison from the Right Reverend James Madison, 24 December 1794
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Decr. 24h. 1794
I confess your Answer, respecting the proposed University, was in a great Measure anticipated. But as Mr Jefferson originated the Idea, or Proposition, & referred me to your Aid, I wished to have your own Declaration upon the Subject. Should any fortunate Circumstances place either yourself or Mr J. in the Legislature, this great & important Object might be, I am persuaded, readily effected; otherwise, I am equally persuaded it is utterly unattainable. The Proposition then must sleep, till one or other of you, shall think proper to awake it. As to myself, I was anxious to see the good Work begun, not only on Acct. of its Importance as it must strike the mind of every one; but in this Age of Revolutions, I wished to see my Country distinguished for a Revolution, which might liberate the human Mind from Shackles more shameful, more injurious & more oppressive than any others which Ignorance or Ambition may have imposed. I want to see adopted a Mode of Education, which shall tend to strengthen & not depress the mental Faculties, which shall substitute Things for Words, which shall habituate the infant Mind to think, to reason at as early a Period as its Powers will permit, & thus conduct it gradually to real Science.
I have transcribed the Statute of this Coll. respecting the Presidt. as perhaps the most satisfactory Mode of communicating the Information desired.
The Debates respecting “the self created Societies” were very unfortunate; & surely tended to belittle the House exceedingly. The best Answer, on every Occasion, I think might be contained in half a Doz. Words—“Sir, we have recd. your Speech, & shall pay due Attention to the Subjects recommended to our Consideration.” How much Time & Money & Dignity might have been thus saved!
You were so obliging as to send me Dr. Pennington’s Essays. Should you be acquainted with the Dr it wd. give him some Satisfaction to be informed, that his Ideas respecting Fermentation receive no small Confirmation from Expts. on the Sweet Springs. This Fall, I made several Expts. upon the Air wh. they discharge; it has all the Properties ascribed to fixed Air; and “the Water alone will raise Dough, quicker than Yeast.” Yrs most sincerely & Affy.
J Madison
May all the Compts of the Season attend Mrs. M. & yrself.
